Citation Nr: 1424665	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  09-21 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for migraines.  

2.  Entitlement to service connection for fatigue, concentration loss, and memory  loss, to include as due to an undiagnosed illness or as a manifestation of a chronic multisymptom illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to August 1987 and from May 1988 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction of the claims resides with the VA RO in Pittsburgh, Pennsylvania.  

The Veteran testified at a Travel Board hearing before the Board in September 2009.  The Board remanded the claims for additional development in December 2010.

At the time of the December 2010 Board remand, the issue of entitlement to service connection for a psychiatric disorder was referred to the Agency of Original Jurisdiction (AOJ).  However, it does not appear that any development has occurred with regard to this issue and it is once again referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not have migraines that are related to his active service.

2.  The Veteran does not have fatigue, concentration loss, and memory loss that are related to his active service.



CONCLUSIONS OF LAW

1.  Migraines were not incurred in or aggravated by active service, and may not be presumed to have been incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2013).

2.  Fatigue, concentration loss, and memory loss were not incurred in or aggravated by active service, and may not be presumed to have been incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claims, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims decided herein with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in March 2007, January 2009, September 2009, February 2011, and May 2011.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the October 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In addition, certain chronic diseases, such as organic disease of the nervous system, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition, as identified in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 U.S.C.A. § 1117(a)(1) (West 2002), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a 'qualifying chronic disability' that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.   Effective December 18, 2006, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2011 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia Theater of operations).  See 71 Fed. Reg. 75669 (2006).

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).  In this case, the Veteran is documented to have had such service.

The definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i) (2013).

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. §3.317(a)(2)(C).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii) (2013).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving the skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

A review of the Veteran's service treatment reports (STRs) reflects that the Veteran reported that he sustained a concussion on a report of medical history form prepared in connection with a May 1986 Army Reserve examination.  The examining physician noted that the Veteran sustained a cerebral concussion in 1977 with no sequelae.  On two occasions in January 1990, the Veteran reported flu symptoms including headaches among other things.  He was assessed with possible gastroenteritis and probable flu on those occasions.  

The Veteran's service separation document (DD-214) reflects that he was awarded the Southwest Asia Service Medal with two bronze stars, indicating service in the Southwest Asia theater of operations during the Persian Gulf War.  

VA outpatient treatment reports dated from April 2006 to March 2011 reflect that at a Persian Gulf registry examination in April 2006, the Veteran reported an incident in service when he suffered a three day unexplained episode of unconsciousness.  He reported that he began having migraine headaches shortly thereafter.  The examiner assessed the Veteran with a history of migraine headaches by his report.  He concluded that the Veteran had refractory headaches with ineffective treatment and referred the Veteran for a neurology consultation.  At a July 2006 neurology consultation, the examiner reviewed the April 2006 registry examination and noted the Veteran's history of migraine headaches.  He noted that the Veteran had been treated with Imitrex with no effectiveness.  The Veteran reported the use of aspirin for his headaches.  The examiner indicated that the Veteran should undergo a magnetic resonance imaging (MRI) to rule out a C2 headache.  At an August 2006 sleep disorders consultation, the Veteran reported migraines and [decreased] short-term concentration since Desert Storm.  At an October 2006 neurology follow-up, he reported migraine headaches every other day and was started on Topiramate.  In February 2007 neurology follow-up, the Veteran reported only one severe migraine since November.  In March 2008, the Veteran underwent neuropsychological testing which revealed a diagnosis of cognitive disorder and headaches.  The Veteran's cognitive difficulties were noted to include difficulty with processing speed and attention.  The examiner stated that the use of Topiramate can produce side effects including reductions in processing speed, attention, and verbal fluency but noted that most studies addressing the impact of Topiramate on cognitive functioning use a higher dose than the Veteran was using.  The examiner also noted that while sleep apnea can cause similar cognitive difficulties, the Veteran was noted to be breathing better following surgery.  The examiner indicated that while the Veteran displayed some situational anxiety during testing, this was precipitated by his difficulties and the examiner determined that it was not the primary etiology of the Veteran's deficits.  The examiner concluded that the Veteran's migraine headache condition likely accounted for his cognitive difficulties.  The Veteran underwent a neuropsychological evaluation in April 2009 the results of which were discussed in a May 2009 entry.  The examiner noted that there was no evidence of any progressive decline in cognitive functioning and the Veteran demonstrated a particular weakness in verbal fluency.  The examiner indicated that while the Veteran's problems with cognitive difficulties began before his treatment with Topiramate, it is likely that the medication at least exacerbated the problem.  The examiner indicated that studies show that people with migraine headaches who are on similar medication and on similar doses with specific weaknesses in verbal fluency.  The examiner reported that since the Veteran responded well to the medication he should continue to use Topiramate.  

At a September 2009 Travel Board hearing, the Veteran testified that he had one migraine during service when he was dehydrated in the field.  He reported that even after he was rehydrated the migraine remained.  He stated that he was not aware that it was a migraine headache until he started to regularly get them after service.  The Veteran testified that the headaches increased in frequency over the years.  He reported that he did not have any preexisting conditions prior to service.  The Veteran stated that he tried to get treatment for headaches at VA in the 1990s but never got a referral for his headaches.  He indicated that none of his physicians had informed him that his headaches were due to service.  With regard to the claim for fatigue, concentration loss, and memory loss, the Veteran testified that these seem to cycle with his migraines.  He reported that none of his physicians had linked these symptoms to his service in the Gulf War.  The Veteran also reported that he had a negative reaction to the nerve agent pills Pyridostigmine Bromide (PB) which resulted in a period of unconsciousness for three days.  However, he noted that this occurred while he was at the Iraqi border and this was not documented in his service treatment records.      

In May 2011, a psychiatric examiner reviewed the Veterans claims file and relevant medical history and noted that the Veteran had one episode at age ten or eleven whereby he suffered a concussion and loss of consciousness for a minute.  He was hospitalized for observation but required no further treatment and had no subsequent difficulties.  The examiner concluded that, in light of the fact that the Veteran experienced a mild concussion for which a full recovery was expected with the lack of any documentation of headaches prior to service and the consistent report of full recovery from the mild concussion at age ten, it is unlikely that the Veteran had a pre-existing headache disorder prior to entering service.  

The examiner summarized that the Veteran had migraine headaches but there was no documentation of migraine headaches during service or prior to 2006 when the Veteran requested treatment at VA.  The examiner noted that the Veteran did not attempt to seek treatment for his headaches until 1993 and did not follow through due to insurance issues.  The examiner noted that the Veteran also demonstrated a weakness in verbal fluency on neuropsychiatric testing but noted that this likely represented a side effect of Topiramate and the examiner noted that the Veteran had no other significant impairment.  The examiner concluded that the migraine headaches and subjective complaints of cognitive difficulties were unlikely due to service.  The examiner noted that the Veteran's only reports of headaches in service were symptoms of viral illnesses and there was no documentation of any reaction to PB.  The examiner noted that the Veteran did not attempt to seek treatment for headaches until 1993, two years after leaving service. Consequently, the examiner determined that a nexus or temporal relationship between the reported reaction to PB and the onset of headaches and the migraine headaches were unlikely to be due the ingestion of PB.  With regard to the Veteran's cognitive complaints, the examiner concluded that these complaints were unlikely due to any or caused by the PB or any service-related illness due to a lack of nexus or temporal relationship between their onset and military service.  The examiner noted that while PB has been linked to certain neuropsychiatric disorders, they typically find mood disorders and impairment in processing speed and executive function skills which the Veteran does not demonstrate.  The examiner stated that the specific nature of the Veteran's cognitive impairment (specifically weakness in verbal fluency) is common in people using Topiramate.  The examiner concluded that the Veteran's cognitive difficulties were due to a known factor, medication side effects, which are not likely related to active service.  The examiner also stated that the Veteran's claimed symptoms of fatigue and concentration and memory loss were not due to an undiagnosed illness, do not represent an unknown multisymptom illness and are not manifestations of an unknown illness nor have they been caused or aggravated by service including the ingestion of PB pills and it is not at all likely that his symptoms represent a disability pattern or diagnosed disease related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  

At a May 2011 VA neurological examination, the examiner reviewed the claims file and included a detailed medical history in the examination report.  Following a clinical evaluation, the examiner diagnosed the Veteran with migraine headaches and fatigue.  The examiner concluded that the Veteran's symptoms of fatigue and headaches are attributable to a known clinical diagnosis and do not represent a manifestation of an undiagnosed illness.  His migraines are not related to a pre-existing condition and are not related to taking PB pills as they began seven to eight months after the discontinuance of the pills.  The examiner concluded that fatigue is attributable to the Veteran's genetic condition of hemochromatosis.  

A.  Migraine Headaches

A veteran is presumed sound on entry into service except for conditions noted on examination at the time of entry into service, or shown by clear and unmistakable evidence to have pre-existed service and not aggravated by service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2013).  Only those conditions recorded in examination reports can be considered as noted and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of a condition.  38 C.F.R. § 3.304(b) (2013).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion or a later medical opinion based upon statements made by the veteran about the pre-service history of his condition.  Miller v. West, 11 Vet. App. 345 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306 (2013).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for migraines.   

As an initial matter, the Board notes that the Veteran is presumed sound at his entry to service.  While a concussion was noted by the entrance examiner at his entry to service, there is not clear and unmistakable evidence that a headache disorder or any residuals of a concussion existed prior to the Veteran's entrance to service.  Both the May 2011 VA psychiatric reviewer and the May 2011 VA neurological examiner concluded that the Veteran did not have a pre-existing headache disorder.  Both the reviewer and the examiner considered the recorded history and contemporaneous evidence of record.  Consequently, the Veteran was presumed sound at his entry to service.   

The Board finds that service connection on a direct basis is not warranted as the credible and probative evidence does not suggest an association between his migraines and his active duty service.  As noted, neither the May 2011 VA reviewer nor the May 2011 VA examiner linked the migraines to his active duty service, including the use of PB pills.  Both the reviewer and the examiner included detailed rationales for their conclusions.  Furthermore, none of the treatment records associated with the claims file includes an opinion linking any headache disorder to the Veteran's period of service.  Similarly, there is no evidence the Veteran's migraines manifested to a compensable degree within one year of service discharge.

Additionally, the Board finds that service connection under the provisions of 38 C.F.R. § 3.317 cannot be granted.  As noted above, a review of the Veteran's post-service treatment reports reflects that the Veteran has a known clinical diagnosis to account for his headaches.  He has been diagnosed with a migraine headache disorder.  Both the VA examiner and reviewer concluded that the Veteran's headaches were due to a known clinical diagnosis.  Thus, the claimed migraines have been attributed to a known clinical diagnosis

The Board acknowledges the Veteran's contention that he has migraines related to active duty service.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The Veteran can attest to factual matters of which he has first-hand knowledge.  However, the Veteran is not otherwise competent to provide a medical opinion linking his disability to service or another service-connected disorder.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Thus, while the Veteran is competent to report symptoms observable to a layperson, he is not competent to independently opine as to the specific etiology of this condition.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  While the Veteran is competent to report symptomatology of his migraines, and his testimony is entitled to some probative weight, the competent medical evidence reveals that the Veteran does not have migraines etiologically related to his active duty service.  Consequently, the Board ultimately finds the competent medical evidence to be more persuasive than the Veteran's lay contentions as to the etiology of the claimed headache disorder.  The competent medical evidence indicates that the Veteran does not have migraines related to his service.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for migraines.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  The preponderance of the evidence is against the claim.


B.  Fatigue, Concentration Loss, and Memory Loss

In considering the evidence of record under the laws and regulations as set forth above, the Board also concludes that the Veteran is not entitled to service connection for fatigue, concentration loss, and memory loss.   

As an initial matter, the Board finds that service connection under the provisions of 38 C.F.R. § 3.317 cannot be granted.  A review of the record reveals post-service complaints of fatigue, decreased concentration, and decreased memory in 2006.  VA treating physicians, the VA reviewer, and the VA examiner have all attributed these symptoms to either migraine headaches, the use of Topiramate to treat migraine headaches, or a genetic disorder.  Thus, the claimed fatigue, concentration loss, and memory loss have been attributed to a known factor.  

Furthermore, the Board finds that service connection on a direct basis is not warranted as the credible and probative evidence does not suggest an association between his history of fatigue, decreased concentration, and decreased memory and his active duty service.  As noted, neither the May 2011 VA reviewer nor the May 2011 VA examiner linked the Veteran's cognitive complaints to his active duty service and both provided rationales to support their conclusions.  Furthermore, none of the treatment records associated with the claims file includes an opinion linking any current cognitive disorder to the Veteran's period of service.  Also, there is no evidence of fatigue, concentration loss, and memory loss to a compensable degree within one year of service discharge.

The Board acknowledges the Veteran's contention that he has fatigue, loss of concentration, and loss of memory related to active duty service, including the use of PB pills.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The Veteran can attest to factual matters of which he has first-hand knowledge.  However, the Veteran is not otherwise competent to provide a medical opinion linking his disability to service or another service-connected disorder.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Thus, while the Veteran is competent to report symptoms observable to a layperson, he is not competent to independently opine as to the specific etiology of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  While the Veteran is competent to report symptomatology of his cognitive complaints, and his testimony is entitled to some probative weight, the competent medical evidence reveals that the Veteran does not have a cognitive disorder etiologically related to his active duty service.  Consequently, the Board ultimately finds the competent medical evidence to be more persuasive than the Veteran's lay contentions as to the etiology of the claimed fatigue, loss of concentration, and loss of memory.  The competent medical evidence indicates that the Veteran does not have a cognitive disorder related to his service.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for fatigue, loss of concentration, and loss of memory.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for migraines is denied.  

Entitlement to service connection for fatigue, loss of concentration, and loss of memory is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


